            Case 2:21-cv-00944-JAM-AC Document 14 Filed 07/23/21 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8

 9
                                UNITED STATES DISTRICT COURT
10
                              EASTERN DISTRICT OF CALIFORNIA
11
     ERIC SHADINGER, individually, and on behalf            Case No.: 2:21-CV-00944-JAM-AC
12   of other members of the general public similarly
13   situated;                                              Honorable John A. Mendez
                                                            Courtroom 6
14                       Plaintiff,
            v.                                              PUTATIVE CLASS ACTION
15
     WESCO DISTRIBUTION, INC., a Delaware                   ORDER TO CONTINUE HEARING ON
16   corporation; and DOES 1 through 100, inclusive;        PLAINTIFF’S MOTION TO REMAND
17

18                     Defendants.

19

20

21

22

23

24

25

26

27

28


                                                        1
            [PROPOSED] ORDER TO CONTINUE HEARING ON PLAINTIFF’S MOTION TO REMAND
           Case 2:21-cv-00944-JAM-AC Document 14 Filed 07/23/21 Page 2 of 2



 1                                                 ORDER
 2           Having reviewed the Parties’ Joint Stipulation to Continue Hearing on Plaintiff’s Motion to
 3   Remand and Stay Action Pending Mediation, and good cause appearing thereon, IT IS HEREBY
 4   ORDERED:
 5           1.   the Hearing on Plaintiff’s Motion to Remand scheduled for September 14, 2021, at 1:30
 6   p.m. is continued to May 17, 2022 at 1:30 p.m.;
 7   The case is stayed pending the Parties’ mediation. IT IS SO ORDERED.
 8

 9    Dated: July 23, 2021                         /s/ John A. Mendez
                                                   THE HONORABLE JOHN A. MENDEZ
10                                                 UNITED STATES DISTRICT COURT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
           [PROPOSED] ORDER TO CONTINUE HEARING ON PLAINTIFF’S MOTION TO REMAND
